DETAILED ACTION
Claims 1-14 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 2 contains the trademark/trade names PEG200 dimethylacrylate, PEG400 dimethylacrylate, PEG200 diacrylate, and PEG400 dicrylate.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the the di-functional reactive diluent and, accordingly, the identification/description is indefinite.
Claims 6, 8-9, and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6, 8-9, and 12 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 2-5 recites the limitations “(a) a vinyl ester or unsaturated polyester in an amount of about 20-80% by weight, based on the total weight of the composition; 
	Let’s assume that an amount of a vinyl ester or unsaturated polyester is 80% by weight, and an amount of a (meth)acrylate monomer having an olefin functionality of >3 is 20% by weight, which are acceptable values. In this case, there is completely no room for a synthesis catalyst for the production of the vinyl ester or unsaturated polyester which contains at least one reactive double bond.
	Therefore, the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Specification
The disclosure is objected to because of the following informalities: the use of the terms VIPEL, ECOTEK (page 5), PPG250 di(meth)acrylate, PEG200di(meth)acrylate, and PEG400 di(meth) acrylate (page 6, lines 2 and 5-6), Jeffamine D-2000 (page 8, line 5), etc., which are trade names or marks used in commerce, have been noted in this application (paragraphs [0008] and [0009]). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over McAlvin et al. (U.S. Patent Application Publication 2004/0220340 A1).
With regard to the limitations of claims 1-9 and 11-12, McAlvin discloses a styrene-free, unsaturated polyester resin composition which comprises: 
A. an unsaturated polyester; 
B. a urethane (meth)acrylate; 
C. a hydroxyl-functionalized (meth)acrylate monomer; and 
D. a multifunctional (meth)acrylate monomer, 
wherein the resin composition contains low amounts of hazardous air pollutants, wherein the multifunctional (meth)acrylate monomer is selected from the group consisting of 1,4-butanediol diacrylate, 1,6-hexanediol diacrylate, diethylene glycol diacrylate, 1,3-butylene glycol diacrylate, neopentyl glycol diacrylate, cyclohexane dimethanol diacrylate, dipropylene glycol diacrylate, ethoxylated bisphenol A diacrylate, trimethylolpropane, triacrylate, pentaerythritol triacrylate, pentaerythritol tetracrylate, the methacrylate analogues of such monomers and a mixture thereof, and 
wherein the hydroxyl-functionalized (meth)acrylate monomer is selected from the group consisting of 2-hydroxylethyl methacrylate, 2-hydroxylpropyl methacrylate, 2-
It is noted that the amount of a (meth)acrylate monomer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is noted the following. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
With regard to the limitations of claim 1 reciting the synthesis catalyst for the production of the vinyl ester or unsaturated polyester which contains at least one reactive double bond, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over McAlvin et al. (U.S. Patent Application Publication 2004/0220340 A1) as applied for claims 1-9 and 11-12 above and further in view of Klein et al. (U.S. Patent 8,586,679).
With regard to the limitations of claim 13, McAlvin does not disclose a flexible, sleeve-shaped supporting or reinforcing material which is impregnated with the curable resin of claim 1, at least one of the surfaces of said material being provided with a barrier layer that is impermeable to the resin composition, and a method for (re)lining a tube, tank, or vessel with a thermoset resin composite structure as per claim 14. 
Klein discloses that in the framework, (re)lining is understood to be the provision on the inside of a hollow object or system, such as a pipe system (for example a sewage system, industrial line system or a transport line), a vessel, a tank or a house 
Both references are analogous art because they are from the same field of endeavor concerning curable resin compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ the curable resin compositions of McAlvin for (re)lining a tube, tank, or vessel with a thermoset resin composite structure as taught by Klein (US’679, col. 1, lines 35-53) with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 13 and 14.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764